                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREA WHITEFIELD,                            :
              Plaintiff,                      :
    v.                                        :       CIVIL ACTION NO. 19-217
                                              :
NATIONSTAR MORTGAGE, LLC                      :
s/b/m to Seterus, Inc.,                       :
                      Defendant.              :


                                             ORDER

       AND NOW, this 15th day of January 2020, upon consideration of Defendant’s Motion to

Dismiss [Doc. No. 14] and the response and reply thereto, and for the reasons stated in the

accompanying Memorandum Opinion, it is hereby ORDERED that the Motion is GRANTED

in part and DENIED in part as follows. The Motion is GRANTED as to Plaintiff’s individual

and class claims for unjust enrichment, which are DISMISSED with prejudice. The Motion is

also GRANTED as to Plaintiff’s individual claim for breach of contract, which is DISMISSED

as moot. The Motion is DENIED as to Plaintiff’s class claim for breach of contract.

       It is further ORDERED that Defendant shall answer the Amended Complaint,

specifically Plaintiff’s Fair Credit Reporting Act claim and the class claim for breach of contract,

by February 5, 2020.

       It is so ORDERED.

                                                      BY THE COURT:

                                                       /s/ Cynthia M. Rufe
                                                      _____________________
                                                      CYNTHIA M. RUFE, J.
